Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
The owner of a stolen overcoat observed appellant in possession of and wearing said coat. He immediately informed a magistrate of this fact. The latter caused the arrest of appellant, who was at once brought before said magistrate. Search of his person revealed the presence of several bottles of whisky and a pistol. The arrest without warrant was legal. Art. 325, C. C. P.; Burkhardt v. State, 83 Tex. Crim. 228; Parez v. State, 29 Texas Crim. App. 618; Morris v. State,79 Tex. 141. Under all the authorities one legally arrested may be legally searched. Washington v. State, 296 S.W. Rep. 512; Sandoval v. State, 293 S.W. Rep. 168; Paulk v. State, 293 S.W. Rep. 169; Hawley v. State, 296 S.W. Rep. 556; Coats v. State, 108 Tex.Crim. Rep.; Agnello v. United States, *Page 492 269 U.S. 20. The finding of the pistol was part of the res gestae of the search and of the offense and was provable. Appellant was on a public street when first observed on the occasion in question. He was going along the street. When arrested a short time thereafter he had gone further along said street. We think the conviction for transportation of intoxicating liquor, not without support. Objection to testimony of the search and its results was not well taken under the authorities above cited.
Finding no error in the record, the judgment will be affirmed.
Affirmed.